Citation Nr: 1609523	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to initial ratings in excess of 50 percent prior to December 8, 2014 and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on an individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of the Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  In a December 2010 Board remand, the Board inferred a claim for entitlement to a TDIU and remanded the TDIU issue for additional development.     

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript of the proceeding has been associated with the claims file.  

The Board remanded these matters in October 2014 and December 2010 for additional development.  

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In a March 2015 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issues currently on appeal.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to initial ratings in excess of 50 percent prior to December 8, 2014 and 70 percent thereafter for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement, received in March 2015, expressing his desire to withdraw his appeal as to all issues currently on appeal.  As the Veteran has withdrawn his appeals as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



(Continued on next page)






ORDER

The appeal regarding the issue of entitlement to initial ratings in excess of 50 percent prior to December 8, 2014 and 70 percent thereafter for PTSD is dismissed.  

The appeal regarding the issue of entitlement to a TDIU is dismissed.   



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


